Citation Nr: 1519615	
Decision Date: 05/07/15    Archive Date: 05/19/15

DOCKET NO.  12-12 347	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Columbia, South Carolina


THE ISSUES

1.  Whether new and material evidence has been presented with respect to the issue of entitlement to service connection for diabetes mellitus.

2.  Whether new and material evidence has been presented with respect to the issue of entitlement to service connection for posttraumatic stress disorder (PTSD).

3.  Entitlement to service connection for an acquired psychiatric disorder, to include PTSD.  

4.  Entitlement to service connection for tinnitus.


REPRESENTATION

Appellant represented by:	Disabled American Veterans



WITNESS AT HEARING ON APPEAL

Appellant

ATTORNEY FOR THE BOARD

N. Holtz, Associate Counsel


INTRODUCTION

The Veteran had active duty service from May 1969 to September 1971.

These matters come before the Board of Veterans' Appeals (Board) on appeal from rating decisions of the Department of Veterans Affairs (VA) Regional Office (RO) in Montgomery, Alabama.  Original jurisdiction over the Veteran's appeal now resides in Columbia, South Carolina.

The Veteran testified at an August 2014 videoconference hearing before the undersigned.  A transcript of those proceedings is of record.

As an initial matter, the Board notes that in March 2005, the RO issued a rating decision that, while addressing multiple psychiatric disabilities in addition to PTSD, including anxiety, substance abuse, and a personality disorder, only specifically denied the claim of service connection for PTSD.  The Veteran filed a new claim for service connection for PTSD in August 2009, and the ensuing December 2009 rating decision found that no new and material evidence had been submitted to reopen the claim.  In a September 2010 rating decision (appealed and perfected to the Board), the RO denied the separate disabilities of anxiety disorder and major depressive disorder.  The United States Court of Appeals for Veterans Claims (Court) has held that when a Veteran claims service connection he is not claiming service connection for a specific diagnosis, but for his symptoms regardless of the diagnosis; and the claim encompasses the underlying condition, regardless of diagnosis.  Clemons v. Shinseki, 23 Vet. App. 1, 4-6 (2009).  The Court has further held that:

[I]n determining whether new and material evidence is required [to reopen a finally decided claim], the focus of the Board's analysis must be on whether the evidence presented truly amounts to a new claim "based upon distinctly diagnosed diseases or injuries", or whether it is evidence tending to substantiate an element of a previously adjudicated matter.

Velez v. Shinseki, 23 Vet. App. 199, 204 (2009) (citations omitted).  Accordingly, the Board has recharacterized the Veteran's psychiatric claims to consider any acquired psychiatric disorder based on the reopening of the PTSD claim and the current mental health diagnoses of record.

The issue of entitlement to service connection for an acquired psychiatric disorder, to include PTSD, is addressed in the REMAND portion of the decision below and is REMANDED to the Agency of Original Jurisdiction (AOJ).


FINDINGS OF FACT

1.  An unappealed March 2005 rating decision denied service connection for diabetes mellitus and PTSD.

2.  The Veteran has not presented evidence of exposure to herbicides in service; the evidence received with respect to the claim for service connection for diabetes mellitus does not raise the reasonable possibility of substantiating the claim, nor does it relate to an unestablished fact necessary to substantiate the claim.

3.  The evidence received with respect to the claim for service connection for PTSD includes new evidence concerning the possible etiology of the Veteran's PTSD; the evidence relates to an unestablished fact necessary to establish service connection, and raises the reasonable possibility of substantiating the claim. 

4.  The Veteran's tinnitus had its onset subsequent to service and is not shown to be related to his service.  


CONCLUSIONS OF LAW

1.  The March 2005 rating decision that denied service connection for PTSD and diabetes mellitus is final.  38 U.S.C.A. § 7105 (West 2014); 38 C.F.R. §§ 3.104, 20.302, 20.1103 (2014).

2.  New and material evidence has not been received to reopen the Veteran's claim for service connection for diabetes mellitus, and the claim is not reopened.  38 U.S.C.A. §§ 5108, 7105 (West 2014); 38 C.F.R. §§ 3.102, 3.156, 3.307, 3.309 (2014).

3.  New and material evidence has been received to reopen the Veteran's claim for service connection for PTSD, and the claim is reopened.  38 U.S.C.A. §§ 5108, 7105 (West 2014); 38 C.F.R. §§ 3.102, 3.156 (2014).

4.  The criteria for service connection for tinnitus have not been met.  38 U.S.C.A. §§ 1110, 5107 (West 2014); 38 C.F.R. §§ 3.102, 3.303, 3.304, 3.307, 3.309 (2014).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

VA's Duties to Notify and Assist

As provided for by the Veterans Claims Assistance Act of 2000 (VCAA), VA has a duty to notify and assist claimants in substantiating a claim for VA benefits.  38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107, 5126 (West 2014); 38 C.F.R. §§ 3.102, 3.156(a), 3.159 and 3.326(a) (2014).  

Here, the Veteran was sent letters in August 2009 and December 2010 that fully addressed all VCAA notice elements for service connection claims.  Notably, the notice letters also discussed the evidence needed to reopen previously-denied claims, a type of notice that VA's General Counsel has determined is no longer legally required.  See VAOPGCPREC 6-2014 (Nov. 21, 2014) (determining that the VCAA only requires claim-specific notice and not case-specific notice, and thus that there is no requirement to provide notice of the reason(s) for a prior denial with respect to claims to reopen).  These letters were issued prior to the respective initial RO decisions in these matters.  38 C.F.R. § 3.159(b)(1); see also Dingess v. Nicholson, 19 Vet. App. 473 (2006).  Accordingly, no further notice is required with respect to the duty to notify.

VA's duty to assist the Veteran in the development of the claim includes assisting him in the procurement of service treatment records and pertinent treatment records, and providing an examination when necessary.  38 U.S.C.A. § 5103A; 38 C.F.R. § 3.159.  The Board finds that all necessary development has been accomplished.  See Bernard v. Brown, 4 Vet. App. 384 (1993).  The claims file contains the Veteran's service treatment records, as well as post-service reports of VA and private treatment and examinations.  

VA has not obtained an examination with respect to the Veteran's claim to reopen a claim of service connection for diabetes mellitus.  However, in the context of claims to reopen, the duty to provide an examination is a "conditional or provisional duty."  Woehlaert v. Nicholson, 21 Vet. App. 456, 463 (2007); see also 38 C.F.R. § 3.159(c).  If it is determined that new and material evidence has not been presented to reopen a claim, VA's duty to provide a new examination is extinguished.  Woehlaert, 21 Vet. App. at 463.  As is explained below, adequate evidence has not been presented to reopen the claim of service connection for diabetes mellitus; thus, VA's duty to provide an examination for that issue is moot.

The Veteran's statements in support of the claim are of record, including testimony provided at an August 2014 videoconference hearing before the undersigned.  The Board hearing focused on the elements necessary to substantiate his various claims and the Veteran, through his testimony and his representative's statements, demonstrated that he had actual knowledge of the elements necessary to substantiate the claims for benefits.  As such, the Board finds that, consistent with Bryant v. Shinseki, 23 Vet. App. 488 (2010), the undersigned acting Veterans Law Judge complied with the duties set forth in 38 C.F.R. § 3.103(c)(2), and that the Board can adjudicate the claims based on the current record.  

After reviewing the Veteran's statements and the medical evidence of record, no additional outstanding evidence has been identified.  For the above reasons, no further assistance to the appellant is required.  38 C.F.R. § 3.159(c).

New and Material Evidence with respect to claims for Diabetes and PTSD

Generally, an RO decision denying a claim which has become final may not thereafter be reopened and allowed.  38 U.S.C.A. § 7105(d)(3).  The exception to this rule is 38 U.S.C.A. § 5108, which provides that if new and material evidence is presented or secured with respect to a claim which has been disallowed, the Secretary shall reopen the claim and review the former disposition of the claim.  

Here, the Veteran's claims for service connection for diabetes mellitus and PTSD were denied in a March 2005 decision.  The Veteran did not appeal that decision nor did he submit new and material evidence within one year of that decision.  As such, it is final.  38 U.S.C.A. § 7105; 38 C.F.R. §§ 3.104, 3.156, 20.302, 20.1103.  

The Veteran must therefore present new and material evidence that raises a reasonable possibility of substantiating the claim in order to have his claim reopened.  38 C.F.R. § 3.156(a).  New evidence is defined as existing evidence not previously submitted to VA.  Material evidence is defined as existing evidence that, by itself or when considered with previous evidence of record, relates to an unestablished fact necessary to substantiate the claim.  New and material evidence must raise a reasonable possibility of substantiating the claim.  

Diabetes Mellitus

With respect to the claim for diabetes, the Veteran has not presented new and material evidence.  Service connection generally requires credible and competent evidence showing: (1) the existence of a present disability; (2) in-service incurrence or aggravation of a disease or injury; and (3) a causal relationship between the present disability and the disease or injury incurred or aggravated during service.  Holton v. Shinseki, 557 F.3d 1363, 1366 (Fed. Cir. 2009).   The diabetes claim was previously denied because there was no evidence of a nexus between diabetes and the Veteran's service.  In making this determination, the RO considered whether diabetes was diagnosed within a year of service, or whether there was evidence of exposure to herbicides during service.

In his October 2010 claim for service connection, it is the Veteran's continued contention that his diabetes mellitus is related to herbicide exposure in service.  He does not assert and the additional evidence submitted since the prior final rating decision does not show that his diabetes mellitus is otherwise related to his service.  

The Board acknowledges that the Veteran served during the Vietnam Era.  Veterans who, during active military, naval or air service, served in Vietnam during the Vietnam era, and has a disease listed at 38 C.F.R. § 3.309(e) (here, diabetes), are generally presumed to have been exposed to an herbicide agent containing dioxin during such service.  38 C.F.R. § 3.307(a)(6)(iii).  In the present case, while it is evident that the Veteran served on the U.S.S. Constellation during service, a fact considered in the March 2005 rating decision, there is no evidence that the Veteran served in Vietnam, or in the inland waterways of that country, and the Veteran has not presented any new and material evidence related to this missing fact, or any suggestion of a non-presumptive basis for exposure to herbicides.  Per the Veteran's testimony at the Board hearing, he remained approximately 25 miles from the Vietnam coast, and he never left the ship to go onto land.  He believed that his ship may have stored Agent Orange, and that planes from his ship sprayed herbicides over land when airborne. 

The Veteran's testimony in this case, while new, is not material, as, in relevant part, he has not presented evidence that he was exposed to herbicides in service.  Qualifying service within the territorial confines of the Republic of Vietnam for purposes of presumptive exposure to herbicides includes service on its inland waterways (i.e., "brown water" service), but does not include service on a deep-water naval vessel in the ocean waters offshore under 38 C.F.R. § 3.307(a)(6)(iii).  Haas v. Peake, 525 F.3d 1168 (Fed. Cir. 2008); VAOPGCPREC 27-97 (1997).  Since the issuance of the 1997 General Counsel opinion, VA has reiterated its position that service aboard deep-water naval vessels (i.e., "blue water" service) operating coastally or offshore from Vietnam, as opposed to service aboard vessels operating on the inland waterways of Vietnam, is not included as "service in the Republic of Vietnam," for purposes of presumptive service connection for Agent Orange-related diseases listed in 38 C.F.R. § 3.309(e).  See Disease Associated With Exposure to Certain Herbicide Agents:  Type 2 Diabetes, Comments Section, 66 Fed. Reg. 23,166 (May 8, 2001).  

The Veteran's statements regarding the possible transport of herbicides on his ship, and that planes from his ship were spraying herbicides overland are presumed credible.  Savage v. Gober, 10 Vet. App. 488 (1997).  However, he did not testify that he came in contact with any herbicides from any containers or planes on his ship, and he did not otherwise indicate how such facts may have resulted in his own exposure to herbicides.  In short, his statements do not provide a basis for finding exposure to herbicides without resorting to speculation and conjecture.  

Similarly, in the Veteran's May 2012 VA Form 9, substantive appeal, he attached a copy of his DD 214 and noted that he was awarded the Vietnam Service Medal.  This evidence is not material to the Veteran's claim because the Vietnam Service Medal was awarded to service members who served "in Vietnam and the contiguous waters and airspace thereover" or "in Thailand, Laos, or Cambodia or the airspace, thereover, and in direct support of operations in Vietnam."  See Manual of Military Decorations and Awards, A-6 (Department of Defense Manual 1348.33-M September 1996) (emphasis added).  Thus, the award of the Vietnam Service Medal is not of itself necessarily indicative of service in Vietnam.  As noted above, the Veteran has conceded that he did not leave his ship to go ashore.

Without new and material evidence to support a nexus between diabetes mellitus and service, such as evidence of exposure to herbicides, the Veteran's claim is not reopened.  38 C.F.R. § 3.156.


PTSD

The Veteran has presented new and material evidence with respect to the claim for service connection for PTSD.  Specifically, the Veteran stated in August 2009 that while serving on the U.S.S. Constellation, he had fear of attack from torpedoes or missiles, suggesting that his psychiatric disability may be related to a fear of hostile military activity.  38 C.F.R. § 3.304(f)(3); Shade v. Shinseki, 24 Vet. App. 110, 118 (2010).  As such, the evidence is new and material, and the Veteran's claim is reopened.  38 C.F.R. § 3.156.

Service Connection for Tinnitus

Establishing service connection generally requires medical or, in certain circumstances, lay evidence of (1) a current disability; (2) an in-service incurrence or aggravation of a disease or injury; and (3) a nexus between the claimed in-service disease or injury and the present disability.  See Davidson v. Shinseki, 581 F.3d 1313 (Fed. Cir. 2009); Hickson v. West, 12 Vet. App. 247, 253 (1999).

In some cases, to include those pertaining to tinnitus, service connection may also be established under 38 C.F.R. § 3.303(b) by (a) evidence of (i) chronic disease shown as such in service (or within an applicable presumptive period under 38 C.F.R. § 3.307 ) and (ii) subsequent manifestations of the same chronic disease, or (b) if the fact of chronicity in service is not adequately supported, by evidence of continuity of symptomatology.  Walker v. Shinseki, 708 F.3d 1331 (Fed. Cir. 2013); Fountain v. McDonald, No. 13-0504 (U.S. Vet. App. Feb. 9, 2015).

In making all determinations, the Board must fully consider the lay assertions of record.  A layperson is competent to report on the onset and recurrence of symptoms.  See Layno v. Brown, 6 Vet. App. 465, 470 (1994) (a veteran is competent to report on that of which he or she has personal knowledge).  Lay evidence can also be competent and sufficient evidence of a diagnosis or to establish etiology if (1) the layperson is competent to identify the medical condition, (2) the layperson is reporting a contemporaneous medical diagnosis, or (3) lay testimony describing symptoms at the time supports a later diagnosis by a medical professional.  See Davidson v. Shinseki, 581 F.3d at 1316; Jandreau v. Nicholson, 492 F.3d 1372, 1376-77 (Fed. Cir. 2007).  When considering whether lay evidence is competent the Board must determine, on a case by case basis, whether the Veteran's particular disability is the type of disability for which lay evidence may be competent.  Kahana v. Shinseki, 24 Vet. App. 428 (2011); see also Jandreau, 492 F.3d at 1377 (holding that "[w]hether lay evidence is competent and sufficient in a particular case is a factual issue to be addressed by the Board").

In this case, the Veteran claims that his tinnitus is related to noise exposure in service.  As he is competent to testify as to symptoms he experiences, such as ringing in the ears, the Board finds no reason to question whether he has a current diagnosis of tinnitus.  Likewise, his description of being exposed to significant noises in service from overhauling his aircraft carrier and time berthed under the flight deck when planes would take off and land, is consistent with the circumstances of his service.  Therefore, the Board concedes that the Veteran was exposed to noise trauma in service.  The question presented on appeal then is whether the Veteran's current tinnitus had its onset in service, became manifest within one year of service, or is otherwise related to his service.  

The Veteran has not asserted (and the evidence, to include his service treatment records, does not show) that the ringing in his ears began in service and continued thereafter.  Accordingly, service connection for tinnitus as a chronic disability under 38 C.F.R. § 3.303(b), is not warranted.  Instead, it has been the Veteran's steadfast assertion that his tinnitus had its onset after service.  He has not, however, been consistent in his estimations of when the tinnitus began after service.  

For example, in an August 2010 statement, the Veteran stated that he heard "a lot of ringing in [his] ears and humming which never happen[ed] until [he] was discharged from service."  This statement indicates his tinnitus began after service, although he does not state when.  In February 2011, the Veteran was afforded a VA audiological evaluation.  He reported that his tinnitus began approximately one year after separation from service, and indicated that it occurred 3-4 times a day, lasting 4-5 seconds each time.  Thus, his tinnitus was recurrent but not constant.  At the August 2014 hearing before the Board, the Veteran testified that the ringing in his ears began "[a]bout a year later, two, three years after service."

While the Veteran has not been precise as to the onset date of his tinnitus, based upon the foregoing statements and testimony, it seems clear that his tinnitus did not begin until at least one year after service, meaning that it did not become manifest within one year of his service.  Accordingly, service connection for tinnitus is not warranted under 38 C.F.R. § 3.309(a).  

Regarding the question of whether there is competent evidence linking the Veteran's tinnitus to his in-service noise exposure, the only medical opinion that addresses this question is from the aforementioned February 2011 VA audiological evaluation wherein the examiner considered the Veteran's reports of in-service noise exposure and provided a well-reasoned opinion that the fact that the Veteran was not working in close proximity to aircrafts during his service made it less likely than not that his tinnitus was related to service.  See Nieves-Rodriguez v. Peake, 22 Vet. App. 295, 302 (2008) (holding that a probative medical opinion must be factually accurate, fully articulated, and based on sound reasoning).  As this is the only competent medical opinion of record, the Board finds it probative.  

Notably, at the Board hearing, the Veteran requested the opportunity to obtain a nexus opinion linking tinnitus to service, and the undersigned left the record open 60 days for that purpose.  Nevertheless, the Veteran did not take that opportunity, and presented no more evidence (lay or medical) in support of his claim.  

As for the Veteran's lay statements asserting that his tinnitus is related to noise trauma in service, the Board finds that these do not merit any substantial probative value as they are unaccompanied by any explanation of rationale.  They do not cite to supporting clinical data (or medical texts) and do not offer any explanation for the clinical data that weigh against his claim (to include the postservice interval before the ringing in his ears became evident to him, e.g.).  Significantly, whether tinnitus may (in the absence of credible evidence of continuity or manifestation within one year of service, as here) be related to remote noise trauma in service is a medical question not capable of mere lay observation; it requires medical expertise.  Jandreau v. Nicholson, 492 F.3d 1372, 1376-77 (Fed. Cir. 2007) (Whether lay evidence is competent and sufficient in a particular case is a fact to be addressed by the Board rather than a legal issue to be addressed by the Veterans' Court).

Without competent evidence linking tinnitus to service, service connection is not warranted.  Holton, 557 F.3d at 1366.

In conclusion, the Board has considered the applicability of the benefit of the doubt doctrine to the issues of whether new and material evidence has been received to reopen the claim for service connection for diabetes mellitus, and the claim for service connection for tinnitus; as the preponderance of the evidence is against those claims, that doctrine is not applicable.  38 U.S.C.A. § 5107(b); Gilbert v. Derwinski, 1 Vet. App. 49, 53 (1990).


ORDER

New and material evidence having not been received to reopen the claim of entitlement to service connection for diabetes mellitus, the claim is not reopened. 

New and material evidence having been received to reopen the claim of entitlement to service connection for PTSD, the claim is reopened, and the appeal is granted to this extent. 

Entitlement to service connection for tinnitus is denied.


REMAND

With respect to the claims for service connection for an acquired psychiatric disorder, to include PTSD, the current disability picture is unclear.  A new examination is warranted to determine the Veteran's current psychiatric diagnoses, and whether any of those disabilities are etiologically related to his service.

Accordingly, the case is REMANDED for the following action:

1.  Schedule the Veteran for a VA psychiatric examination.  The examiner is to be provided access to the claims folder and a copy of this remand; he or she must specify in the report that those sources were reviewed.  The examiner is to provide a detailed review of the Veteran's pertinent psychiatric history, current complaints, and the nature and extent of any disability.  

Thereafter, the examiner should (1) identify for the record all of the Veteran's current psychiatric diagnoses, to include whether he has PTSD, and then (2) provide an opinion as to whether it is at least as likely as not (a 50 percent probability or greater) that any of the Veteran's current psychiatric diagnoses had its onset in service, is due to an event or injury during service (to include the fear of hostile military activity), or is otherwise etiologically related to his active duty service.  

The examiner must provide a complete rationale in support of any opinions proffered.  If the examiner is unable to provide any requested opinion, he or she must explain why such an opinion would be speculative.

2.  After the development requested has been completed, the AOJ should review the examination report to ensure that it is in complete compliance with the directives of this remand.  If the report is deficient in any manner, the AOJ must implement corrective procedures at once.  

3.  Then, readjudicate the claim.  If the benefit sought on appeal is not granted to the Veteran's satisfaction, the Veteran and the representative should be furnished a supplemental statement of the case and provided an appropriate opportunity to respond before the claims folder is returned to the Board for further appellate action.

The appellant has the right to submit additional evidence and argument on the matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the Court of Appeals for Veterans Claims (Court) for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).



______________________________________________
A. ISHIZAWAR
Acting Veterans Law Judge, Board of Veterans' Appeals

Department of Veterans Affairs


